The offense is forgery. The punishment is assessed at confinement in the State penitentiary for a term of two years.
The record is before us without a recognizance or an appeal bond. There is, however, a copy from the trial court's docket in the record which shows that appellant entered into a recognizance with S. T. Stanley and G. M. Neuburn as sureties. This is insufficient to confer jurisdiction on this court because the same was not entered on the minutes of the court. See Maxey v. State, 55 S.W. 823; Kounce v. State, 60 S.W. 966. Since the record fails to show that a recognizance was entered upon the minutes of the court during term time or to contain a certificate showing that the appellant is confined in jail, the appeal is dismissed. *Page 290 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.